Citation Nr: 1412005	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  02-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for major depression. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from April 1972 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for major depression.

The Board denied the Veteran's claim in a March 2004 decision. The Veteran duly appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). Subsequent to a March 2005 Joint Motion to Vacate and Remand and a March 2005 Order, the Board again denied the Veteran's claim in April 2007; from which the Veteran appealed again to the Court. Subsequent to an April 2008 Joint Motion to Remand and a May 2008 Order, the Board remanded the matter for additional development in November 2008 and July 2010. The file has now been returned to the Board for further consideration.

In May 2002, the Board denied service connection for posttraumatic stress disorder (PTSD). The Veteran did not appeal the Board's May 2002 denial to the Court. Accordingly, that issue has been finally decided, and it is not part of the instant appeal. 38 C.F.R. § 20.1100 (2013).  In January 2014, the Board received medical evidence relating to PTSD. It is unclear as to whether the Veteran is interested in pursuing a petition to reopen a claim of service connection for PTSD.  This matter should be clarified by the RO.

In January 2014, the Veteran's attorney submitted additional evidence, with a waiver of initial RO consideration of such evidence. A review of the current VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.



FINDING OF FACT

The Veteran's current major depression has been attributed to her in-service delivery of a stillborn child. 


CONCLUSION OF LAW

Major depression was incurred in or aggravated by active service. 38 U.S.C.A.      §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the claims file contains records related to the evaluation, treatment, and etiology of the Veteran's PTSD, including recitations of her claimed in-service stressors. However, as discussed above, the issue of entitlement to service connection for PTSD is not before the Board, as it was finally denied in a May 2002 decision. 

The Board has considered the medical and lay evidence of record. The Veteran's service treatment records dated in January 1976, unavailable to the Board at the time of its previous denials of the Veteran's claim, indicate that she underwent the delivery of a stillbirth child at forty-one weeks gestation in Germany. Clinical notes dated at that time indicate that the Veteran was hysterical and crying, and a nursing plan notation indicates that emotional support was needed for the Veteran and her husband, and a chaplain was asked to visit. In lay statements, the Veteran asserted that she was allowed to return home from Germany to bury her child and while home, experienced gynecological complications that required additional treatment. Service treatment records dated in April 1977 indicate that she was diagnosed with depression. On her March 1977 service separation examination history report, completed three months prior to her actual separation, the Veteran complained of nervous trouble. 

On VA examination in August 2011, the Veteran was diagnosed with major depression. The examiner recorded her recitation of in-service traumatic events, including her claimed sexual assaults and delivery of a stillborn child. After mental status examination and review of the claims file, as well as consideration of prior medical opinions; the examiner opined that the Veteran's depression is caused by or the result of her in-service traumatic events. The Board notes that the examiner listed the in-service traumatic events, in another portion of the examination report, as "sexual assaults, one of which reportedly resulted in a pregnancy and subsequent stillbirth of a male child." The examiner, in a section of the examination report for "pertinent evidence," noted the Veteran's in-service depression and crying as accurately capturing her response to receiving the news that her child had been stillborn. While it has not been determined that the claimed sexual assaults occurred, and the Board need not make that determination at present; it remains clear that the examiner considered the Veteran's in-service delivery of a stillborn child one of her traumatic events and attributed her current major depression, at least in part, to such an event. 

Thus, the Veteran has a current diagnosis of major depression, as well as an in-service diagnosis of depression. A VA examiner has attributed her current major depression, at least in part, to her in-service delivery of a stillborn child. After resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record sufficiently places the onset of her current major depression during active service. Service connection is warranted. The appeal is granted.


ORDER

Entitlement to service connection for major depression is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


